Citation Nr: 1815961	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  16-51 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, depression, and posttraumatic stress disorder.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection a low back disability.

4.  Entitlement to service connection for a cervical disability.

5.  Entitlement to service connection for right and left ankle disabilities.

6.  Entitlement to service connection for right and left foot disabilities.

7.  Entitlement to service connection for right and left hip disabilities.

8.  Entitlement to service connection for right and left knee disabilities.

9.  Entitlement to service connection for right and left shoulder disabilities.

10.  Entitlement to service connection for gastroesophageal reflux disease.

11.  Entitlement to service connection for a heart disorder.

12.  Entitlement to service connection for a prostate disorder.

13.  Entitlement to service connection for bilateral hearing loss.

14.  Entitlement to service connection for tinnitus.

15.  Entitlement to service connection for conjunctivitis.

16.  Entitlement to service connection for diabetes.

17.  Entitlement to service connection for an ulcer disorder.

18.  Entitlement to a total disability rating based on individual unemployability.


ATTORNEY FOR THE BOARD

Mary E. Rude, Counsel


INTRODUCTION

The appellant served from July 1957 to November 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant contends that he has disabilities which were incurred during his military service.  The claimant submitted a July 2015 letter from physician C.M.Q., who wrote that tinnitus and hearing loss were secondary to exposure to high noises during military operations, and that cardiopulmonary, metabolic, musculoskeletal, and psychiatric disorders were more probably than not secondary to his military service.  

The appellant has not yet been afforded VA examinations for any of the claims on appeal.  While the July 2015 letter lacks sufficient rationale for its findings, it provides enough evidence to indicate that the appellant may have current diagnoses of the disabilities claimed which could be related to his military service.  As such, the letter triggers VA's duty to provide the appellant with a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C. § 5103A (d)(2) (2012); 38 C.F.R. § 3.159(c)(4)(i) (2017).  These issues are therefore remanded so that the appellant can be afforded appropriate VA examination prior to adjudication.

Unfortunately, the appellant service personnel and treatment records are not available.  If they were at the National Personnel Records Center in July 1973 they may have been destroyed in the fire that took place at that facility at that time.  The appellant has been informed that these records are unavailable, however, he should again be afforded the opportunity to submit any treatment records or other evidence he has from the time of his service in 1957 or in the years following his service, in order to aid in the development of the claim.  In this regard, contemporaneously prepared medical evidence showing a continuity of symptomatology since service would help corroborate these claims.  

The Board also notes that in October 2015, a request was made for the claimant's records from the Social Security Administration, but the date of birth provided did not match any Social Security records.  It appears that the request was made using the wrong year-the request listed a birth year of 1937, but the appellant has reported that he was born in 1939.  As such, this request should be again submitted, using the correct birth date for the claimant.

Finally, a decision cannot be entered on the claim of entitlement to a total disability evaluation based on individual unemployability due to service-connected disorders until the service connection claims have been resolved.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the National Personnel Records Center, the Defense Finance and Accounting Service, and if pertinent the Adjutant General of the Commonwealth of Puerto Rico to accurately determine the appellant's status between July and November 1957, i.e., did the claimant serve on active duty, active duty for training, or inactive duty training during this term.  Further, if the appellant was performing National Guard service determine whether it Federalized service.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Provide the claimant an opportunity to submit a completed release forms (VA Form 21-4142) authorizing VA to request any additional, relevant private treatment records.  The appellant should be advised that he can also submit those records himself, and that he should submit any medical treatment records relating to his period of service in 1957 or from the years following his separation from service, as well as any other evidence from his service or afterwards which would aid in substantiating his claims.

If the claimant provides a completed release form, then request the identified treatment records.  All attempts to secure those records must be documented in the VBMS file, and he should be notified of any unsuccessful efforts.

3. Contact the Social Security Administration and request that agency to provide a copy of any decisions granting or denying the claimant disability benefits as well as all medical records upon which any decision by that agency was based.  The Board notes that the appellant has indicated that his birth year is 1939, and the prior request listed his birth year as 1937.

4. Obtain any outstanding, pertinent VA treatment records from the San Juan VA Medical Center since May 2013.  If any such records cannot be located, specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

5. Following completion of the above, schedule the appellant for a VA psychiatric examination to address the nature and etiology of any acquired psychiatric disorder, to include anxiety, depression, and PTSD.  The examiner must specify in the report that all VBMS records have been reviewed.  Any indicated evaluations or studies should be conducted.  

The examiner should identify any current psychiatric disorders, and address whether it is at least as likely as not (50 percent or greater probability) that the disorder had its onset during, or is otherwise related to any event or injury in the appellant's service.

A complete and fully explanatory rationale must be provided for any opinion offered.  If any opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

6. Schedule the appellant for a VA audiological examination to address the nature and etiology of any hearing loss and tinnitus.  The examiner must specify in the report that all VBMS records have been reviewed.  Any indicated evaluations or studies should be conducted.  

The examiner should evaluate the appellant's hearing levels and discuss whether it is at least as likely as not (50 percent or greater probability) that any diagnosed hearing loss or tinnitus had its onset during, or is otherwise related to any event or injury in the claimant's service.

A complete and fully explanatory rationale must be provided for any opinion offered.  If any opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

7. Schedule the claimant for a VA orthopedic examination to address the nature and etiology of any diagnosed shoulder, cervical spine, thoracolumbar spine, hip, knee, ankle, and foot disorder.  The examiner must specify in the report that all VBMS records have been reviewed.  Any indicated evaluations or studies should be conducted.  

The examiner should identify any current shoulder, cervical spine, thoracolumbar spine, hip, knee, ankle, and foot disorder, and address whether it is at least as likely as not (50 percent or greater probability) that the disorder had its onset during, or is otherwise related to any event or injury in the claimant's service.

A complete and fully explanatory rationale must be provided for any opinion offered.  If any opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

8. Schedule the claimant for a general VA examination to address the nature and etiology of the following disorders: asthma, gastroesophageal reflux disease, heart disorder, prostate disorder, conjunctivitis, diabetes, and ulcer disorder.  The examiner must specify in the report that all VBMS records have been reviewed.  Any indicated evaluations or studies should be conducted.  

The examiner should identify all current diagnoses pertaining to asthma, gastroesophageal reflux disease, a heart disorder, a prostate disorder, conjunctivitis, diabetes, or ulcers.  For all relevant diagnoses found, address whether it is at least as likely as not (50 percent or greater probability) that the disorder had its onset during, or is otherwise related to any event or injury in the claimant's service.

A complete and fully explanatory rationale must be provided for any opinion offered.  If any opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

9. The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the appellant does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

10. Then, readjudicate the issues on appeal.  If any of the issues remains denied, provide the appellant with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




